FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 RUDY RIVERA,                                     No. 20-15651
                      Plaintiff-Appellant,
                                                     D.C. No.
                     v.                          2:17-cv-02776-
                                                    JCM-NJK
 CORRECTIONS CORPORATION OF
 AMERICA,
              Defendant-Appellee.                   OPINION

        Appeal from the United States District Court
                 for the District of Nevada
         James C. Mahan, District Judge, Presiding

            Argued and Submitted March 9, 2021
                    Las Vegas, Nevada

                       Filed May 28, 2021

Before: Jacqueline H. Nguyen and Mark J. Bennett, Circuit
    Judges, and M. Douglas Harpool, * District Judge.

                   Opinion by Judge Nguyen




     *
       The Honorable M. Douglas Harpool, United States District Judge
for the Western District of Missouri, sitting by designation.
2                         RIVERA V. CCA

                          SUMMARY **


                      Prisoner Civil Rights

   The panel reversed the district court’s summary
judgment in favor of defendant CoreCivic, formerly
Corrections Corporation of America, in an action brought
under Nevada state law for torts related to plaintiff’s year-
long detention in a private prison without a court hearing.

    The U.S. Marshals Service arrested plaintiff on a warrant
for marijuana-related charges and housed him in a private
prison run by CoreCivic. Instead of being brought promptly
to court, plaintiff spent 355 days in solitary confinement
without a court appearance. After his release, plaintiff sued
CoreCivic and CoreCivic employees in federal court for
false imprisonment, negligence, and intentional infliction of
emotional distress under Nevada law. The district court
entered judgment in CoreCivic’s favor, finding that
CoreCivic did not cause plaintiff’s prolonged detention
because it could not schedule a hearing for plaintiff or
release him.

    The panel held that a reasonable jury could find that
CoreCivic caused plaintiff’s prolonged detention by failing
to notify the Marshals of his continued detention without a
hearing and by discouraging and preventing him from
seeking outside help. A jury could reasonably find that
CoreCivic breached a duty to plaintiff given that plaintiff’s
evidence, if credited by a jury, could easily establish that

    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                       RIVERA V. CCA                          3

CoreCivic failed to exercise reasonable care when its
employees did not inform the Marshals of plaintiff’s
prolonged detention, told plaintiff that he just needed to wait,
implied that nothing could be done to trigger a hearing, and
failed to inform him that he was in the legal custody of the
Marshals and could request to speak with a deputy who was
regularly at the detention center. The panel held that
plaintiff had established a triable issue as to the elements of
his false imprisonment and negligence claims.

    The record also showed that plaintiff established a triable
issue as to each element of his claim for intentional infliction
of emotional distress. A jury could reasonably find
CoreCivic’s actions extreme or outrageous given the nature
of plaintiff’s liberty interest, the egregious length of his
detention without arraignment, the ease with which
CoreCivic could have corrected the problem, and the
callousness of its disregard.


                         COUNSEL

Mitchell S. Bisson (argued), 911 Law Group, Las Vegas,
Nevada, for Plaintiff-Appellant.

Kevin L. Nguyen (argued), Rachel Love, and Jacob Lee,
Struck Love Bojanowsky & Acedo PLC, Chandler, Arizona,
for Defendant-Appellee.
4                         RIVERA V. CCA

                            OPINION

NGUYEN, Circuit Judge:

     The U.S. Marshals Service arrested Rudy Rivera in
California on a warrant issued by the District of Nevada for
marijuana-related charges. The next day, a magistrate judge
in the Eastern District of California ordered Rivera’s transfer
“as soon as possible” to the District of Nevada for an
arraignment and detention hearing.             The Marshals
transported Rivera to Nevada about a week later and housed
him in a private prison run by CoreCivic. But instead of
being brought promptly to court, Rivera spent 355 days in
solitary confinement without a court appearance. During his
detention, Rivera repeatedly told CoreCivic employees, the
only individuals beyond fellow detainees with whom he had
contact, that he had not been to court and did not have
counsel. But CoreCivic employees neither informed the
Marshals of Rivera’s plight nor took any other steps to
remedy the situation. Rivera contends that CoreCivic
employees dissuaded him from seeking outside help by
telling him to “[j]ust sit there and wait,” and that the federal
government “does what they want to” and will “get you
when they’re going to come get you.” They also failed to
inform him that he was in the custody of the Marshals and
could reach out to the Marshals for assistance.

   After Rivera finally sent a letter to the Federal Public
Defender’s Office, he was brought before a federal
magistrate judge the very next business day. 1 The court
    1
      We take judicial notice of Rivera’s arraignment transcript, which
he submitted with his appellate briefing. See Fed. R. Evid. 201; United
States v. Raygoza-Garcia, 902 F.3d 994, 1001 (9th Cir. 2018) (“A court
may take judicial notice of undisputed matters of public record, which
may include court records available through PACER.”).
                       RIVERA V. CCA                         5

declared Rivera’s prolonged detention “extreme” and
“egregious” and ordered his immediate release on a personal
recognizance bond. The criminal charges against him were
eventually dismissed with prejudice.

    Rivera sued CoreCivic in federal court for Nevada torts
related to his year-long detention without a court hearing.
The district court granted CoreCivic’s summary judgment
motion on the ground that CoreCivic did not cause Rivera’s
prolonged detention. We reverse.

                       I. Background

A. U.S. Marshals Service Custody of Individuals
   Awaiting Federal Trial and Sentencing

    The U.S. Marshals Service (“Marshals”) is responsible
for maintaining custody of individuals detained pending trial
or sentencing for federal criminal offenses. In fiscal year
2020, the Marshals received over 160,000 individuals into
its custody and, on average, had custody over 62,000
individuals every day. 2 Because the Marshals does not own
or operate any detention facilities, it places those in its
custody in facilities run by other entities. 3 The Marshals
detain the vast majority—around 85 percent—of those in its




   2
       U.S. Marshals Serv., FY 2020 Annual Report 47–48 (2021),
https://www.usmarshals.gov/foia/annual-report-2020.pdf.
     3
         U.S. Marshals Serv., Prisoner Operations 2 (2021),
https://www.usmarshals.gov/duties/factsheets/prisoner_ops.pdf.
6                          RIVERA V. CCA

custody outside the federal system through approximately
1,200 contracts with state, local, and private facilities. 4

B. CoreCivic’s Operation                 of    Nevada        Southern
   Detention Center

    CoreCivic, formerly Corrections Corporation of
America, operates private prisons, detention centers, and
other correctional facilities throughout the United States. It
manages an estimated 39 percent of the country’s private
prison beds. 5 At the end of 2020, the Marshals was the
primary customer at eight of CoreCivic’s forty-seven
facilities, and contracts with the Marshals accounted for
21 percent—$396.3        million—of CoreCivic’s         2020
revenue. 6

    The Marshals is the primary customer at Nevada
Southern Detention Center (“NSDC”), a CoreCivic
detention facility in Pahrump, Nevada that has capacity to
detain around 1,000 individuals. 7 While at NSDC, detainees
remain in the legal custody of the Marshals, and CoreCivic
has no authority to release them or take them to court absent
instruction from the Marshals. The Marshals maintains a
regular presence at NSDC, but detained individuals interact
almost exclusively with CoreCivic employees who provide


    4
      Id. at 1. The Federal Bureau of Prisons detains the remaining
individuals. Id.

    5
          CoreCivic, 2020 Annual Report, Form 10-K 14 (2021),
http://ir.corecivic.com/static-files/2d02c7d4-786a-4a48-8c1b-3e2522c511f3.
    6
        Id. at 7, 15.

    7
        Id. at 22.
                          RIVERA V. CCA                               7

security, transportation, medical care, food services, and
programming.

C. Rivera’s 355-day Detention at CoreCivic’s Detention
   Center

    In November 2014, the United States indicted Rivera for
marijuana-related offenses in the District of Nevada, and a
court in the district issued a warrant for his arrest. The
Marshals arrested Rivera in California on October 26, 2015,
and, pursuant to a magistrate judge’s order, soon thereafter
transferred him to the District of Nevada for arraignment and
a detention hearing. The Marshals transferred Rivera to
NSDC on November 4, 2015, just over a week after his
arrest.    CoreCivic placed Rivera in administrative
segregation due to safety concerns based on his status as a
gang dropout. Rivera then waited 355 days, until October
24, 2016, for his first hearing in the District of Nevada.

    During his detention, Rivera repeatedly informed
CoreCivic employees that he had not been to court and did
not have counsel. 8 In response to his statements, the
employees told him to “[j]ust sit there and wait,” and that the
federal government “does what they want to” and “[t]hey’ll
get you when they’re going to come get you.” Rivera
testified that CoreCivic employees did not tell him he was
actually in the custody of the Marshals or that he could speak
to a Marshals deputy at NSDC to address his concerns.
According to Rivera, CoreCivic also failed to give him a


    8
      Because this is an appeal of a summary judgment order, we
“[v]iew[] the evidence and draw[] all inferences in the light most
favorable to [Rivera].” Bravo v. City of Santa Maria, 665 F.3d 1076,
1083 (9th Cir. 2011). We therefore recount the facts as Rivera presented
them.
8                          RIVERA V. CCA

detainee handbook, which referenced the Marshals, during
his first seven months of detention.

    Rivera’s interactions with CoreCivic employees led him
to believe that his case was proceeding normally and there
was no further action he could take to prompt a hearing. He
therefore never requested contact information for an
attorney, the Marshals, or the court to inform them of his
situation.

    Rivera wrote to the Federal Public Defender’s Office as
a year of detention approached to prove to his girlfriend that
he had not been to court. The Public Defender’s Office
received Rivera’s letter on Friday afternoon, October 21,
2016 and called the Marshals immediately. The Marshals
brought Rivera to court the next business day, Monday,
October 24, 2016. A magistrate judge declared Rivera’s
prolonged detention “extreme” and “egregious” and released
him from the building on a personal recognizance bond. The
court later dismissed all charges against Rivera with
prejudice.

D. Procedural History

   After his release, Rivera sued CoreCivic and CoreCivic
employees in federal court for false imprisonment,
negligence, and intentional infliction of emotional distress
under Nevada law. 9 The district court granted CoreCivic’s
summary judgment motion as to all claims and entered
judgment in CoreCivic’s favor, finding that CoreCivic did

    9
       Rivera also asserted a cause of action against CoreCivic for
negligent infliction of emotional distress, but the district court concluded
he failed to state a claim. He also sued several government defendants
for constitutional violations, but the court dismissed those claims
pursuant to the parties’ stipulation.
                         RIVERA V. CCA                             9

not cause Rivera’s prolonged detention because it could not
schedule a hearing for Rivera or release him. Rivera appeals.
Because a reasonable jury could find that CoreCivic caused
Rivera’s prolonged detention by failing to notify the
Marshals of his continued detention without a hearing and
by discouraging and preventing him from seeking outside
help, we reverse and remand.

         II. Jurisdiction and Standard of Review

    The district court had jurisdiction pursuant to 28 U.S.C.
§ 1332, and we have jurisdiction under 28 U.S.C. § 1291.
We review the district court’s grant of summary judgment
de novo. Bravo v. City of Santa Maria, 665 F.3d 1076, 1083
(9th Cir. 2011). “Viewing the evidence and drawing all
inferences in the light most favorable to the non-moving
party, we must determine whether any genuine issues of
material fact remain and whether the district court correctly
applied the relevant substantive law.” Id. We will reverse a
grant of summary judgment “[i]f a rational trier of fact could
resolve a genuine issue of material fact in the nonmoving
party’s favor.” Id.

                         III. Discussion

A. A Jury Could Reasonably Find that CoreCivic’s
   Actions Caused Rivera’s Prolonged Detention.

    Causation is an element of Rivera’s claims under Nevada
law for false imprisonment, negligence, and intentional
infliction of emotional distress. 10 Therefore, to survive
    10
       Jordan v. State ex rel. Dep’t of Motor Vehicles & Pub. Safety,
110 P.3d 30, 48 (Nev. 2005) (en banc) (per curiam) (false
imprisonment), abrogated on other grounds by Buzz Stew, LLC v. City
of N. Las Vegas, 181 P.3d 670 (Nev. 2008) (en banc); Turner v.
10                        RIVERA V. CCA

summary judgment, Rivera must show that a rational jury
could find that CoreCivic’s actions caused his prolonged
detention. Bravo, 665 F.3d at 1083. Put another way, a jury
must be able to find that CoreCivic’s actions contributed to
a delay in his initial hearing in the District of Nevada.
Nelson v. City of Las Vegas, 665 P.2d 1141, 1145 & n.3
(Nev. 1983) (per curiam) (a defendant who fails to take a
lawfully arrested person to court “within a reasonable time
or without unnecessary delay” can be liable for false
imprisonment if they “improperly contributed to the delay”).
Summary judgment is often improper on the issue of
causation because it is “classically [a] question[] of fact.”
Klasch v. Walgreen Co., 264 P.3d 1155, 1161 (Nev. 2011)
(en banc).

    Here, CoreCivic argues that the Marshals solely caused
Rivera’s detention. Rivera counters that CoreCivic also
caused his prolonged detention because, if CoreCivic had
notified the Marshals of his continued detention or had not
misled him to believe that there was nothing he could do to
remedy his situation, he would have secured a hearing long
before 355 days elapsed. We conclude that a rational jury
could reasonably find in Rivera’s favor.

    In his deposition, Rivera testified that he regularly
informed CoreCivic employees that he had not been to court,
but CoreCivic never shared this information with the
Marshals. 11 Instead, the employees instructed him “just to

Mandalay Sport Ent., LLC, 180 P.3d 1172, 1175 (Nev. 2008) (en banc)
(negligence); Olivero v. Lowe, 995 P.2d 1023, 1025 (Nev. 2000)
(intentional infliction of emotional distress).
     11
       CoreCivic incorrectly claims that Rivera “fails to point to any
testimony” that shows its employees were aware of his prolonged
detention. To the contrary, Rivera testified that he repeatedly informed
                           RIVERA V. CCA                               11

wait.” Rivera’s case manager told him that “the federal
government does what they want to,” and “[t]hey’ll get you
when they’re going to come get you.” CoreCivic employees
never informed him he was in Marshals custody or that there
was a Marshal onsite with whom he could have spoken.
CoreCivic also failed to provide him with a detainee
handbook, which referenced the Marshals, during his first
seven months at NSDC.

    Rivera claims that CoreCivic’s statements dissuaded him
from seeking outside help. When asked why he did not
request the Public Defender’s Office’s contact information
earlier, Rivera responded, “I didn’t know. I was told just to
wait; so I didn’t assume. I’m just waiting for the feds to
come pick me up and take me to court. . . . I’m being told by
staff that’s paid to . . . take care of these inmates . . . not to
do anything. Just sit there and wait.”

    Rivera also explained that CoreCivic’s failure to inform
him about the Marshals’s connection to NSDC prevented
him from understanding that he could contact the Marshals
for help. He testified, “I assumed it’s CoreCivic I would
have to reach out to. I wasn’t told it was a United States
Marshal’s [sic] facility.” He also explained, “[I]f I would


his case manager that he had not been to court, did not have an attorney,
and did not know the status of his case. He also testified that “[e]very
single officer that worked in [administrative segregation] for that year
knows that I didn’t go to court. Every single officer.” This testimony,
if accepted by the jury, is more than sufficient to find that CoreCivic was
aware of Rivera’s prolonged detention. Because a rational jury could
find that CoreCivic caused Rivera’s prolonged detention by failing to
notify the Marshals of his detention and in dissuading and preventing
him from seeking other help, we need not determine whether Rivera
established a triable issue as to causation based on CoreCivic’s failure to
track whether Rivera had gone to court.
12                         RIVERA V. CCA

have known that the staff wasn’t responsible for me as they
claimed, that it was up to me to go to court, then I would
have definitely done something.”

    On these facts, a rational jury could find that CoreCivic’s
failure to notify the Marshals of Rivera’s plight prolonged
Rivera’s detention because, had CoreCivic informed the
Marshals, it almost certainly would have promptly taken
Rivera to court. Indeed, when contacted by the Public
Defender’s Office, the Marshals immediately acted to bring
Rivera before a judge the very next business day.

    A rational jury could also find that CoreCivic’s actions
served to dissuade Rivera from seeking outside help by
implying there was nothing anyone but the federal
government could do to prompt a hearing and by failing to
make clear that he could contact the Marshals with his
concerns. 12 As CoreCivic concedes in its briefing, had
“Rivera himself . . . simply made an effort to reach out to
anyone[, . . .] he would have been released from NSDC long
before October 24, 2016.”

   CoreCivic argues, and the district court agreed, that our
decision in Estate of Brooks ex rel. Brooks v. United States,
197 F.3d 1245 (9th Cir. 1999), dictates a different outcome.
Brooks, however, is readily distinguishable.

    In Brooks, Alameda County, California (“the County”)
held a federal detainee on behalf of the Marshals for twelve
days without arraignment. Id. at 1246. After his release, the

     12
       To be sure, it was not Rivera’s responsibility to request a hearing.
However, because contacting the Marshals, an attorney, or the court
would likely have prompted a hearing, a rational jury could find that
CoreCivic’s statements and omissions lengthened Rivera’s pre-
arraignment detention.
                          RIVERA V. CCA                             13

detainee sued the County for constitutional violations under
42 U.S.C. § 1983, California false imprisonment, and other
violations of California law. Id. at 1246–47. The district
court dismissed the action for failure to state a claim. Id.
at 1247. We affirmed, explaining that “[t]he County was
without authority either to bring Brooks before a federal
magistrate judge itself, because it cannot act for the United
States, or to release him, because it cannot ignore the state
statute” that prevented it from releasing a federal detainee
“until he or she is discharged according to law.” Id. at 1248.
We held that the County was “not a legal cause of Brooks’
injury” because it “could not have altered what happened to
[him].” Id.

    CoreCivic is correct that, like the County in Brooks, it
had no authority to bring Rivera before a judge or release
him. 13 But, contrary to CoreCivic’s argument, it does not
automatically follow that the Marshals alone caused
Rivera’s prolonged detention and CoreCivic cannot be held
liable for contributing to a prolonged detention under any
circumstances.


    13
        As the district court found, the Marshals retained legal custody
over Rivera, see 18 U.S.C. § 4086; 28 C.F.R. § 0.111(k), and
CoreCivic’s contract with the Marshals prevented CoreCivic from
releasing him. Rivera argues that Wormley v. United States, 601 F. Supp.
2d 27 (D.D.C. 2009), establishes that CoreCivic could have released him.
We disagree. First, CoreCivic’s NSDC contract does not contain a
provision allowing CoreCivic to request detainee transfer as did the
contract in Wormley. See id. at 44. Even if it did, the Wormley court
explained that the contract provision “does not resolve the issue of
whether defendants could have remedied plaintiff’s situation” by
releasing her but, rather, “render[s] plausible plaintiff’s claims that
defendants could have—and perhaps should have—informed DOC of
plaintiff’s inquiries regarding her incarceration, an act which possibly
could have resulted in her release.” Id.
14                    RIVERA V. CCA

    Construing the evidence in Rivera’s favor, which we
must at this stage of the litigation, a jury could reasonably
find that CoreCivic’s actions prolonged Rivera’s detention.
Even though CoreCivic could not schedule a hearing for
Rivera, it could have almost certainly prompted a hearing by
notifying the Marshals of Rivera’s plight. As noted above,
when the Public Defender’s Office informed the Marshals of
Rivera’s detention, the Marshals brought Rivera to court the
next business day. We have no reason to believe the
Marshals would have responded differently had CoreCivic,
and not the Public Defender’s Office, informed them of
Rivera’s prolonged detention.

    The length of Rivera’s detention makes this case less like
Brooks and more like Oviatt ex rel. Waugh v. Pearce,
954 F.2d 1470 (9th Cir. 1992). In Oviatt, Multnomah
County, Oregon detained a man for 114 days without
arraignment in his state-court proceedings. Id. at 1472. We
upheld a jury award in Oviatt’s subsequent § 1983 claim,
reasoning that if Multnomah County had better tracking
systems, it is unlikely Oviatt would have suffered such a
lengthy detention. Id. at 1478–79. Like in Oviatt, and as
described above, “it is unlikely that [Rivera] would have
spent [355] days in jail without an arraignment, a bail
hearing, or a trial” had CoreCivic informed the Marshals of
his continued detention. Id.

    Brooks’s procedural posture also distinguishes it from
this case. Because Brooks was an appeal of a motion to
dismiss, the factual record before us was limited. See
Marder v. Lopez, 450 F.3d 445, 448 (9th Cir. 2006)
(“Generally, the scope of review on a motion to dismiss for
failure to state a claim is limited to the contents of the
complaint.”). Unlike the facts here, there was no indication
                            RIVERA V. CCA                                15

in Brooks that the County was aware Brooks had not been to
court or misled or prevented him from seeking outside help.

    In sum, we find that Rivera presented sufficient evidence
to overcome CoreCivic’s summary judgment motion as to
causation for each of his claims. A rational jury could find
that, in failing to notify the Marshals of Rivera’s detention
and in dissuading and preventing Rivera from seeking other
help, CoreCivic was a cause of Rivera’s pre-hearing
detention as required to establish claims for false
imprisonment, 14 negligence, and intentional infliction of
emotional distress.

B. A Jury Could Reasonably Find that CoreCivic
   Breached a Duty to Rivera.

    To state a claim for negligence, a plaintiff must establish
(1) duty; (2) breach; (3) causation; and (4) damages. Turner
v. Mandalay Sport Ent., LLC, 180 P.3d 1172, 1175 (Nev.
2008) (en banc). The district court held that, because
CoreCivic “could not act on behalf of the United States or
contravene the Marshals Service’s decision to incarcerate
[him,]” it neither had nor breached any duty to Rivera. We
find that Rivera established a triable issue as to duty and
breach.


     14
        Rivera has established a triable issue as to each element of his
false imprisonment claim, as CoreCivic challenges only the causation
element. We therefore reverse as to that claim. See Jordan, 110 P.3d
at 48 (“[A]n actor is subject to liability to another for false imprisonment
‘if (a) he acts intending to confine the other or a third person within
boundaries fixed by the actor, and (b) his act directly or indirectly results
in such a confinement of the other, and (c) the other is conscious of the
confinement or is harmed by it.’” (quoting Hernandez v. City of Reno,
634 P.2d 668, 671 (Nev. 1981))).
16                     RIVERA V. CCA

    CoreCivic does not dispute that it assumed a duty of
reasonable care over Rivera when it took him into its
physical custody. Restatement (Second) of Torts § 314A(4)
& cmt. e (1965). Rather, it argues that it did not breach any
duty it might have had because “no reasonable jury could
find that NSDC staff knew or had reason to know that
[Rivera] needed help . . . or that the staff acted unreasonably
to delay that help.” CoreCivic’s argument is unconvincing.

    Rivera’s evidence, if credited by the jury, could easily
establish that CoreCivic failed to exercise reasonable care
when its employees did not inform the Marshals of Rivera’s
prolonged detention, told Rivera that he just needed to wait,
implied that nothing could be done to trigger a hearing, and
failed to inform him that he was in the legal custody of the
Marshals and that he could request to speak with a Marshals
deputy who was regularly at NSDC. See Butler ex rel. Biller
v. Bayer, 168 P.3d 1055, 1059, 1065–66 (Nev. 2007) (en
banc) (finding a triable issue as to whether prison officials
breached a duty to an incarcerated person with a permanent
spinal cord injury and brain damage when they released him
to a residence that had no wheelchair ramp, hospital bed, or
other medical supplies). We therefore find that Rivera has
established triable issues as to each element of his
negligence claim.

C. A Jury Could Reasonably Find CoreCivic’s Actions
   Extreme or Outrageous.

    To prevail on an intentional infliction of emotional
distress claim, a plaintiff must prove (1) extreme and
outrageous conduct; (2) intent or reckless disregard for the
causing of emotional distress; (3) severe or extreme
emotional distress; and (4) causation. Olivero v. Lowe,
995 P.2d 1023, 1025 (Nev. 2000). The district court found
that because CoreCivic did not cause Rivera’s prolonged
                       RIVERA V. CCA                         17

incarceration, its conduct was not extreme and outrageous.
A rational jury, however, could find that CoreCivic’s
conduct, which resulted in prolonged detention of nearly a
year without a court appearance, was extreme and
outrageous.

    CoreCivic deprived Rivera of freedom from
incarceration, “the paradigmatic liberty interest under the
due process clause.” Oviatt, 954 F.2d at 1474. “[F]reedom
from incarceration is a vital liberty interest for those who
have not been criminally convicted. It is a basic assumption
with which we guide our lives: the state may not incarcerate
any individual randomly and without specific protective
procedures.” Id. at 1476. And the Due Process Clause is not
the only constitutional provision that protects an individual’s
right to be free from incarceration; the Sixth Amendment’s
speedy trial guarantee is “designed to minimize the
possibility of lengthy incarceration prior to trial . . . and to
shorten the disruption of life caused by arrest and the
presence of unresolved criminal charges.” United States v.
MacDonald, 456 U.S. 1, 8 (1982).

    Given the nature of Rivera’s liberty interest, the
egregious length of his detention without arraignment, the
ease with which CoreCivic could have corrected the
problem, and the callousness of its disregard, a rational jury
could find that CoreCivic acted extremely or outrageously.
See Maduike v. Agency Rent-A-Car, 953 P.2d 24, 26 (Nev.
1998) (per curiam) (“[E]xtreme and outrageous conduct is
that which is ‘outside all possible bounds of decency’ and is
regarded as ‘utterly intolerable in a civilized community.’”
(quoting California Book of Approved Jury Instructions
12.74)). The record therefore shows that Rivera has
established a triable issue as to each element of his claim for
intentional infliction of emotional distress.
18                   RIVERA V. CCA

                        *   *   *

   Because we find that Rivera’s claims for false
imprisonment, negligence, and intentional infliction of
emotional distress each survive summary judgment, the case
is

     REVERSED and REMANDED.